— In a guardianship proceeding pursuant to Mental Hygiene Law article 81, the guardian appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated April 16, 2002, which awarded her compensation in the amount of only $32,477.21 for the years 1994 through 2000, and awarded the sum of only $7,105 as legal fees for her attorney.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court awarded the guardian reasonable compensation within the meaning of Mental Hygiene Law § 81.28 (a) (see generally Matter of Lindsay, 276 AD2d 451 [2000]; Matter of Arnold O., 256 AD2d 764 [1998]).
The Supreme Court providently exercised its discretion in its award of legal fees for the appellant’s attorney (see Ricciuti v Lombardi, 256 AD2d 892 [1998]). Many of the legal services performed, inter alia, were of the type customarily performed by a guardian (see Matter of Arnold O., supra).
The appellant’s remaining contentions are without merit. Ritter, J.P., Goldstein, Townes and Cozier, JJ., concur.